DETAILED ACTION
This action is in response to the amended application filed on August 9, 2022. Claims 1-11, 16, 18, and 20-21 have been elected without traverse. Claims 12-15, 17, and 19 have been withdrawn from consideration. Claims 1-11, 16, 18, 18, and 20-21 are pending. Of such, Claims 1-11, 16, 18, and 20 represent a method and claim 21 represent a non-transitory computer readable medium directed to proof of work on block ciphers. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11, 16, 18, and 20-21 in the reply filed on August 9, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed on October 5, 2020, specifically Bruce Schneier, “Angewandte Kryptographie” fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not include a concise explanation of the relevance of non-English language information.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 8 recites the limitation “generating a tag from a data block of the message and a nonce” and further recites the limitation “generating a tag by encrypting the data block associated with the nonce using a secret key into the tag”. It is unclear if the two tags are distinct from each other or are the same. 
Claims 10-11, 16, and 18 are rejected for the same reason. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh, Ki Tae (US Publication Number 20210166221), hereinafter referred to as Noh.

	Regarding Claim 1, Noh discloses:
A method for generating a proof-of-work, the method comprising (In ¶ 26, Noh discloses “FIG. 16 is a diagram illustrating a method, performed by a node on a network of blockchain, of obtaining proof of work and a nonce of a block according to an embodiment.”): associating a data block with a nonce (In ¶ 133, Noh discloses “The block may include a block hash, block header, transaction information, and the like. The block header may include a version of the current program, a hash value of a previous block header, a root of a Merkle tree, a timestamp, difficulty and information of a nonce.”); generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”).
	Regarding Claim 2, Noh discloses:
	The method of claim 1, wherein the nonce is varied according to a condition (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”).
	Regarding Claim 5, Noh discloses:
The method of claim 1, wherein the data block is a data block of a message (In ¶ 115, Noh discloses “the first node 20 may add the first transaction information to a candidate block of a block that may be connected to blockchain.”), and wherein at least part of the data block of the message comprises a checksum and/or a hash function of at least one additional part of at least one additional data block or of the same data block of the message and/or of at least a part of at least one data block of an additional message and/or of the entire additional message (In ¶ 133, Noh discloses “The block may include a block hash, block header, transaction information, and the like. The block header may include a version of the current program, a hash value of a previous block header, a root of a Merkle tree, a timestamp, difficulty and information of a nonce.”).
	Regarding Claim 7, Noh discloses:
The method of claim 1, wherein the predetermined criterion of the tag corresponds to a predetermined pattern of consecutive characters (In ¶ 145, Noh discloses “A table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function. For example, the constraint may be a condition in which first three digits of the hash value are 0. The node may perform a process for the proof of work while increasing the nonce from 0 by 1. Referring to the table 1630 of FIG. 16, a hash value (000EIXOKXP19) generated using a nonce 53 satisfies the constraint.”).
	Regarding Claim 8, Noh discloses:
A method for sending a message that comprises at least one data block (In ¶ 115, Noh discloses “the first node 20 may add the first transaction information to a candidate block of a block that may be connected to blockchain.”), the method comprising: generating a tag from a data block of the message and a nonce, comprising: associating the data block with a nonce (In ¶ 145, Noh discloses “table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function.”); generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”); and sending the message together with the nonce that generates the tag that meets the predetermined criterion (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
	Regarding Claim 9, Noh discloses:
A method for sending a message that comprises at least one data block, the method comprising: generating a tag from a data block of the message and a nonce (In ¶ 115, Noh discloses “the first node 20 may add the first transaction information to a candidate block of a block that may be connected to blockchain.”), comprising: associating the data block with a nonce (In ¶ 145, Noh discloses “table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function.”) generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”) and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”);  and sending the message together with the tag that meets the predetermined criterion (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
	Regarding Claim 10, Noh discloses:
A method for sending a message that comprises at least one data block, the method comprising (In ¶ 115, Noh discloses “the first node 20 may add the first transaction information to a candidate block of a block that may be connected to blockchain.”),: generating a tag from a data block of the message and a nonce , comprising: associating the data block with a nonce (In ¶ 145, Noh discloses “table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function.);  generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”); and sending the message together with the tag and the nonce that generates the tag that meets the predetermined criterion (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
	Regarding Claim 21, Noh discloses:
A non-transitory computer-readable medium comprising a computer program comprising commands which, during the execution of the computer program by a computer, cause the computer to carry out the method as claimed in claim 1 (In ¶ 222, Noh discloses “The software may include a computer program, a piece of code, an instruction, or some combination thereof, to independently or collectively instruct or configure the processing device to operate as desired.”)
Claim Rejections - 35 USC § 103
Claims 3-4, 6, 11,16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Ki Tae (US Publication Number 20210166221) hereinafter referred to as Noh, in view of Hawkes et al. (US Publication Number 20040017913), hereinafter referred to as Hawkes.
	Regarding Claim 3, Noh discloses all the limitations with respect to claim 1.
However, Noh does not explicitly disclose the nonce having a constant character length. 
Hawkes discloses:
The method of claim 1, wherein the nonce has a constant character length (In ¶ 39, Hawkes discloses “The entropy is also written in terms of bits. For example, the DES has a 64-bit key, with 8 of these bits used as checksums to detect errors in key transmission. Consequently, the key-entropy of DES is (64-8)=56 bits.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a nonce with a constant character length as the motivation would be that a constant nonce length would be necessary in a symmetric system to enhance the speed of encryption and decryption (see Hawkes ¶ 31).
Regarding Claim 4, Noh discloses all the limitations with respect to claim 1.
However, Noh does not explicitly disclose the block having a constant character length. 
Hawkes discloses:
The method as of claim 1, wherein the data block has a constant character length (In ¶ 38, Hawkes discloses “A block cipher is a symmetric encryption scheme for which the input to the scheme is always a fixed length in bits.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a block with a constant character length as the motivation would be that a constant nonce length would be necessary in a symmetric block cipher system to enhance the speed of encryption and decryption (see Hawkes ¶ 31).
Regarding Claim 6, Noh discloses all the limitations with respect to claim 1.
However, Noh does not explicitly disclose using a symmetric key. 
Hawkes discloses:
The method of claim 1, wherein the secret key is a cryptographic secret key for a symmetric method (In ¶ 29, Hawkes discloses “A symmetric encryption system 20 is illustrated in FIG. 1B, wherein both the encryption and decryption utilize a same private key.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a symmetric key as the motivation would be that a symmetric system is much faster than using an asymmetric encryption scheme (see Hawkes ¶ 31).
Regarding Claim 11, Noh discloses:
generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”) and sending the message together with the tags and/or the nonces generating the respective tags and/or with the data blocks generating the respective tags (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
However, Noh does not explicitly disclose utilizing a plurality of data blocks to send. 
Hawkes discloses:
A method for sending a message, wherein the message comprises a plurality of data blocks, the method comprising (In ¶ 47, Hawkes discloses “Suppose a sender wishes to encrypt and authenticate a message consisting of (m-1) message blocks P.sub.1 through to P.sub.m-1.”): generating a tags from the plurality of data blocks, including a tag from one data block of the message for each respective data block and a nonce that is assigned to each respective data block wherein assigning each nonce comprises: associating a data block with a nonce (In ¶ 13, Hawkes discloses “using a nonce value and a first key to determine a plurality of noise blocks; combining each of the plurality of data blocks that is not specified by a cleartext position in the set of cleartext positions with a corresponding noise block in order to determine a plurality of intermediate ciphertext blocks;”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a plurality of data blocks as the motivation would be that because the data blocks are a fixed length, the message would be required to be divided into multiple blocks (see Hawkes ¶ 38).
Regarding Claim 16, Noh discloses:
the method comprising: generating a tag from a specific data block of the message and a nonce comprising (In ¶ 145, Noh discloses “A table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function.”): associating a data block with a nonce; generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”) and sending the specific data block used for generating the tag together with the nonce and the secret texts (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
However, Noh does not explicitly disclose utilizing a plurality of data blocks to send. 
Hawkes discloses:
A method for sending a message, wherein the message comprises a plurality of data blocks of equal character length (In ¶ 47, Hawkes discloses “Suppose a sender wishes to encrypt and authenticate a message consisting of (m-1) message blocks P.sub.1 through to P.sub.m-1.” And in ¶ 38, Hawkes further discloses “A block cipher is a symmetric encryption scheme for which the input to the scheme is always a fixed length in bits.”), generating a first secret text by encrypting the specific data block with the tag; generating further secret texts depending on a remaining number of data blocks by encrypting in each case the individual remaining data blocks with the tag (In ¶ 67, Hawkes discloses “In this embodiment, the inputs to the encryption elements 460A, 460B, 460C, and 460D are the nonce value r at the first encryption element 460A, and intermediate plaintext blocks M.sub.1 through M.sub.m-1, individually, at each respective remaining encryption element. The intermediate plaintext blocks M.sub.1 through M.sub.m-1 are the output of combining elements 462A, 462B, and 462C. In one aspect, the combining elements 462A, 462B, and 462C are XOR gates. The outputs of the encryption elements 460A, 460B, 460C, and 460D are intermediate ciphertext blocks N.sub.0 through N.sub.m-1. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a plurality of data blocks as the motivation would be that because the data blocks are a fixed length, the message would be required to be divided into multiple blocks (see Hawkes ¶ 38).
Regarding Claim 18, Noh discloses:
the method comprising: generating a tag from a specific data block of the message and a nonce, comprising associating a data block with a nonce (In ¶ 145, Noh discloses “A table 1630 of FIG. 16 shows nonces, data to be hashed, and hash values generated by combining the nonces and the data to be hashed and applied to the hash function.”) generating a tag by encrypting the data block associated with the nonce using a secret key into the tag (In ¶ 64, Noh discloses “The electronic device 10 may encrypt the first hash value with a private key of the first user to generate a first cryptogram indicating a digital signature of the first transaction information.”); and checking whether the tag meets a predetermined criterion, including, if the tag does not meet the predetermined criterion, varying the nonce and repeating a further iteration of the associating, the generating, and the checking with the varied nonce until the checking shows that the tag meets the criterion (In ¶ 144, Noh discloses “The node may confirm whether the generated value of the block hash 1620 satisfies the constraint. If the value of the block hash 1620 satisfies the constraint, the proof of work is completed, but if the value of the block hash 1620 does not satisfy the constraint, the node may repeat the same process after guessing another nonce.”) ; and sending the specific data block generating the tag together with the nonce and the secret texts (In ¶ 38, Noh discloses “if the first transaction information is valid, transmitting the first transaction information to a second node on the network of the blockchain, and adding the first transaction information to a candidate block; and performing a proof of work on the candidate block, and adding the candidate block to the blockchain as a valid block.”).
However, Noh does not explicitly disclose utilizing a plurality of data blocks to send. 
Hawkes discloses:
A method for sending a message, wherein the message comprises a plurality of data blocks of equal character length (In ¶ 47, Hawkes discloses “Suppose a sender wishes to encrypt and authenticate a message consisting of (m-1) message blocks P.sub.1 through to P.sub.m-1.” And in ¶ 38, Hawkes further discloses “A block cipher is a symmetric encryption scheme for which the input to the scheme is always a fixed length in bits.”),, generating a first secret text by encrypting the specific data block with the tag; generating further secret texts depending on the remaining number of data blocks by encrypting the respective remaining individual data blocks with a respectively corresponding tag, which is obtained by encrypting the specific data block and a nonce incremented by a specific value with the secret key (In ¶ 67, Hawkes discloses “In this embodiment, the inputs to the encryption elements 460A, 460B, 460C, and 460D are the nonce value r at the first encryption element 460A, and intermediate plaintext blocks M.sub.1 through M.sub.m-1, individually, at each respective remaining encryption element. The intermediate plaintext blocks M.sub.1 through M.sub.m-1 are the output of combining elements 462A, 462B, and 462C. In one aspect, the combining elements 462A, 462B, and 462C are XOR gates. The outputs of the encryption elements 460A, 460B, 460C, and 460D are intermediate ciphertext blocks N.sub.0 through N.sub.m-1. ”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a plurality of data blocks as the motivation would be that because the data blocks are a fixed length, the message would be required to be divided into multiple blocks (see Hawkes ¶ 38).
Regarding Claim 20, The combination of Noh and Hawkes disclose all the limitations of claim 16. 
However, Noh does not explicitly disclose the use of a bitwise XOR operation.
Hawkes discloses:
wherein respective data blocks are encrypted with an associated tag by means of a bitwise XOR operation (In ¶ 44, Hawkes discloses “In CBC mode, the first plaintext block is XORed with a secret initial value (IV) to form a result that is then encrypted.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Noh’s approach by utilizing Hawkes’ approach of utilizing a  bitwise XOR operation as it would be required when conducting a block chain sequence to combine the previous data blocks with the new block (see Hawkes ¶ 44).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coburn et al. (US 20180197172) discloses a method of cipher block chaining encryption that utilizes bitwise XOR operations to chain previous hashed blocks with new ones. 
Inokuchi, Masaki (US 20210111900) discloses a proof of work method of block cipher encryption. 
Miller, Mark (US 20100299538) discloses a method of cipher block chaining and utilizing cipher texts and block ciphers in the next round of block computation.
David et al. (US 20130148802) discloses a method of cipher block chaining and utilizing cipher texts and block ciphers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                         

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492